 



Exhibit 10.02
REPLACEMENT SECURED PROMISSORY NOTE

$8,000,000.00   Phoenix, Arizona
June 27, 2007

     1. FOR VALUE RECEIVED, MATRIXX INITIATIVES, INC., a Delaware corporation
(“Matrixx”), and ZICAM, LLC, an Arizona limited liability company (“Zicam”,
together with Matrixx, the “Makers”), jointly and severally promise to pay to
the order of COMERICA BANK, a Michigan banking corporation (“Payee”), on or
before the Revolving Loans Maturity Date, the principal sum of EIGHT MILLION AND
NO/100 DOLLARS ($8,000,000.00), or such lesser sum as shall equal the aggregate
outstanding principal amount of the Revolving Loans made by Payee to Makers
pursuant to the Agreement (as defined below).
     2. Makers promise to make principal reduction payments on the outstanding
principal balance hereof in the amounts and on the dates specified in the
Agreement. Makers further promise to pay interest from the date of this
Replacement Secured Promissory Note (this “Note”), in like money, on the
aggregate outstanding principal amount hereof at the rates and on the dates
provided in the Agreement. All computations of interest shall be in accordance
with the provisions of the Agreement.
     3. Makers hereby authorize Payee to record in its books and records the
date and amount of each Loan, and of each payment of principal made by Makers,
and Makers agree that all such notations shall, in the absence of manifest
error, be conclusive as to the matters so noted; provided, however, any failure
by Payee to make such notation with respect to any Loan or payment thereof shall
not limit or otherwise affect Makers’ obligations under the Agreement or this
Note.
     4. Upon the occurrence and during the continuance of an Event of Default,
in addition to and not in substitution of any of Payee’s other rights and
remedies with respect to such Event of Default, the entire unpaid principal
balance of the Loans shall bear interest at the Base Lending Rate plus three
hundred (300) basis points. In addition, interest, Expenses, the Fees, and other
amounts due hereunder not paid when due shall bear interest at the Base Lending
Rate plus three hundred (300) basis points until such overdue payment is paid in
full.
     5. If any payment due hereunder, whether for principal, interest, or
otherwise, is not paid on or before the tenth (10th) day after the date such
payment is due, in addition to and not in substitution of any of Payee’s other
rights and remedies with respect to such nonpayment, Makers shall pay to Payee,
a late payment fee (“Late Payment Fee”) equal to five percent (5%) of the amount
of such overdue payment. The Late Payment Fee shall be due and payable on the
eleventh (11th) day after the due date of the overdue payment with respect
thereto.
     6. Makers shall make all payments hereunder in lawful money of the United
States of America and in immediately available funds to Payee at Payee’s office
located at Phelps Dodge Tower, 1 North Central Avenue, Suite 1000, Phoenix,
Arizona 85004-4469, Attention:

1



--------------------------------------------------------------------------------



 



William J. Kirschner; or to such other address as Payee may from time to time
specify by notice to Makers in accordance with the terms of the Agreement.
     7. In no event shall the interest rate and other charges hereunder exceed
the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that Payee has received interest and other
charges hereunder in excess of the highest rate applicable hereto, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the principal balance hereof, and the provisions hereof shall be deemed
amended to provide for the highest permissible rate. If there is no principal
balance outstanding, Payee shall refund to Makers such excess.
     8. Maker and Payee entered into that certain Amended and Restated Credit
Agreement dated as of September 27, 2005, and that certain Amendment Number One
to Amended and Restated Credit Agreement and Waiver dated as of March 9, 2006,
which concurrently herewith will be amended, supplemented, or otherwise modified
by that certain Amendment Number Two to Amended and Restated Credit Agreement
dated as of even date herewith (as may be at any time hereafter amended,
supplemented, or otherwise modified or restated, the “Agreement”), by and
between Makers, as Borrowers, and Payee, and is governed by the terms thereof.
This Note is the “Note” issued pursuant to the Amendment Number Two to Amended
and Restated Credit Agreement. Initially capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Agreement. The
Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events and also for
prepayments on account of principal of this Note prior to the maturity hereof
upon the terms and conditions specified in the Agreement. This Note and the
Loans evidenced hereby may be assigned or otherwise transferred in whole or in
part by Payee pursuant to the terms of the Agreement.
     9. This Note is secured by the Liens granted to Payee under the Loan
Documents.
     10. Makers hereby waive presentment for payment, notice of dishonor,
protest and notice of protest.
     11. (a) THE VALIDITY OF THIS NOTE, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ARIZONA,
WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS NOTE SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF MARICOPA, STATE OF ARIZONA; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT PAYEE’S OPTION, IN THE COURTS

2



--------------------------------------------------------------------------------



 



OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. MAKERS
AND PAYEE WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NOW CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.
          (c) MAKERS AND PAYEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
MAKERS AND PAYEE REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
     12. This Note replaces that certain Amended and Restated Secured Promissory
Note, dated September 27, 2005, in the amount of $4,000,000, made by Makers to
the order of Payee (the “Prior Note”). Nothing herein contained shall be
construed as a substitution or novation of the obligations of Makers outstanding
under the Prior Note, which obligations shall remain in full force and effect,
except to the extent that the terms thereof are modified hereby or by
instruments executed concurrently herewith. This Note and the Prior Note shall
constitute a single ongoing obligation.
[signatures on next page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Maker has duly executed this Note as of the date
first above written.

              MATRIXX INITIATIVES, INC., a Delaware corporation
 
       
 
  By:   /s/ William J. Hemelt
 
       
 
  Name:   WILLIAM J. HEMELT
 
  Title:   CFO/EVP
 
            ZICAM, LLC, an Arizona limited liability company
 
       
 
  By:   /s/ William J. Hemelt
 
       
 
  Name:   WILLIAM J. HEMELT
 
  Title:   MANAGER/CFO
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Replacement Secured Promissory Note

S-1